ORDER
Tsoucalas, Senior Judge:
In accordance with the decision (June 10, 1997) and mandate (Aug. 1,1997) of the United States Court of Appeals for the Federal Circuit, Appeal No. 96-1359, remanding this case with instructions, it is hereby
Ordered that the portion of the decision of the Court in NSK Ltd. v. United States, 20 CIT 350, Slip Op. 96-50 (March 7, 1996), upholding the Department of Commerce, International Trade Administation’s (“Commerce”) inclusion of NSK Ltd. and NSK Corporation’s (“NSK”) free bearing samples to potential U.S. customers in NSK’s U.S. sales database to compute U.S. price is vacated; and it is further
Ordered that Commerce exclude NSK’s free bearing samples to potential U.S. customers from NSK’s U.S. sales database in computing U.S. price; and it is further
Ordered that Commerce report the results of this remand to the Court within 60 days of this order.